Concurring Opinion.
Roby, J.
The contract between the parties stipulated that appellees should furnish an abstract of title as soon as could be reasonably done, it to be compiled by an abstracter to be approved by appellant, the same to show a title to said real estate in the “party of the first part which the party of the second part shall deem to be a sufficient and satisfactory title.” I think the action is one to compel the specific performance of this contract, and I do not think the complaint sufficient as against a demurrer for want of facts for the reason, in addition to those stated in the opinion, that it does not contain averments showing that the abstracter who made the abstract was approved by appellant, nor that the title shown thereby was deemed to be sufficient by her. New Telephone Co. v. Foley, 28 Ind. App. 418; Allen v. Pockwitz, 103 Cal. 85, 36 Pac. 1039, 42 Am. St. 99.